Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrases beginning “in particular” and “substantially containing” are vague, indefinite and ambiguous.
Antecedent basis is lacking for each of: claim 8 “the separation and recovery”, claim 9, “the mother liquor”, and claim 10 “the retentate”.
		ALLOWABLE SUBJECT MATTER
Claims 1-4 and 6-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Theodore PGPUBS Document US 2015/0122743 constitutes the closest prior art which teaches treatment of wastewater effluent from industrial and chemical manufacture of starches, comprising a combination of separation mechanisms including steps of filtration, pH adjustment, coagulation, flocculation and heating.
Larry et al PGPUBS Document US 2017/0081426 teaches treatment of starch manufacturing effluent by screening, cyclone and clarification separation steps.
Goel et al PGPUBS Document 2009/0008235, Kurihara et al PGPUBS Document US 2011/0250637 and Kishimoto et al PGPUBS Document US 
Morita et al PGPUBS Document US 2012/0253082 teaches combinations of membrane filtration separation steps utilized in producing concentrated diols such as propanediol, again not being directed to treatment of effluent resulting from starch manufacturing. 
Thus, independent claim 1, and claims dependent therefrom are deemed to distinguish for the recited combination of treating wastewater obtained from the production of starches having dissolved salts and organic compounds, comprising a membrane separation process which separates a first volume with a relatively higher concentration of dissolved salts from a volume having a relatively lower concentration of dissolved salts and then the volume being subjected to a thermal treatment for separating the first volume into dissolved salts and a 3rd volume containing a fraction of the organic compounds, such 3rd volume subsequently subjected to a selective fractionation for separation of 1, 2-propanediol or ethylene glycol. 


Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.


	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
06/16/2021